Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, 10-15, and 16 in the reply filed on 10/6/2021 is acknowledged.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 13-15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, line 2, “the pump” lacks antecedent basis.  It is suggested that “the pump” be changed to --a pump--.
In claim 13, line 2, “the pump” lacks antecedent basis.  It is suggested that “the pump” be changed to --a pump--.
In claim 14, line 2, “the pump” lacks antecedent basis.  It is suggested that “the pump” be changed to --a pump--.
In claim 15, line 2, “the pump” lacks antecedent basis.  It is suggested that “the pump” be changed to --a pump--.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 12, Applicants recite the process limitation that “the elongated member is moved toward the second chamber,…the first fluid is pushed out from the first chamber”.  There is no structure recited that further details the pump according to claims 1-4.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


                                                     Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10, 12, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosen (US 3,771,908).
Rosen provides a pump comprising a first upper chamber (11) to store first fluid (i.e., gluey material), a second lower chamber (i.e., see area of 29) to store second fluid (i.e., solvent; col. 2, lines 21-25), the second lower chamber positioned on an opposite side of the first upper chamber and volume of space of the second lower chamber to store second fluid is variable based upon a change in stroke of an elongated member or piston (13), the elongated member or piston (13) having a first lower end portion and second upper end portion, the first lower end portion provided in the second lower chamber with the solvent and the second upper end portion (area 45) provided in the first upper chamber (see Figs. 1 and 2; col. 1, lines 55 to col. 2, line 37). 
Regarding claim 2, the second lower chamber (i.e., see area of 29) is opposite the side from which the first fluid (i.e., gluey material) is discharged.
Regarding claim 3, the first fluid being gluey material is different from the second fluid being a solvent (col. 1, lines 60 to col. 2, line 2 and lines 21-25).
Regarding claim 4, the second fluid being a solvent (col. 2, lines 21-25) would define a cleaning fluid.
Regarding claim 5, the second lower chamber (i.e., see area of 29) interior is expandable in a direction along which the chambers are aligned and the elongated member or piston (13) is movable in the direction along which the chambers are aligned.

Regarding claim 12, this process limitation has been given no patentable weight.  It would appear that the Rosen pump would enable the first fluid or gluey material to be received in the first upper chamber (11) when the elongated member is moved downward and the first fluid or gluey material pushed out when the elongated member is moved upward.   
Regarding claim 13, a coating device is defined by the pump as set forth above (see the responses to claims 1-5) along with discharge nozzle (27; see upper left of Fig. 1) connected to opening (26; see top upper portion of Fig. 2) of the pump that discharges the first fluid (i.e., gluey material).

Claims 1-4, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuchi et al (JP2007287831 & CN101053861; Equivalents).
Fukuchi (JP) provides a pump comprising a first upper chamber (84) to store first fluid (i.e., photoresist), a second lower chamber (i.e., see area of 85) to store second fluid (i.e., washing liquid; see abstract), the second lower chamber positioned on an opposite side of the first upper chamber and volume of space of the second lower chamber to store second fluid is variable based upon an amount of fluid supplied thereto, an elongated member or piston (82), the elongated member or piston (82) having a first lower end portion and second upper end portion, the first lower end portion provided in the second lower chamber with the washing liquid and the second upper end portion (i.e., upper piston tip; not numbered) provided in the first upper chamber (see Figs. 1-4, 7). 

Regarding claim 3, the first fluid being photoresist is different from the second fluid being washing liquid.
Regarding claim 4, the second fluid being a washing liquid would define a cleaning fluid.
Regarding claim 10, a coating device is defined by the pump as set forth above (see the responses to claims 1-4) along with discharge nozzle (41; see Fig. 3) connected to opening (8; 81b of Fig. 4) of the pump that discharges the first fluid (i.e., photoresist).
Regarding claim 12, this process limitation has been given no patentable weight.  It would appear that the Fukuchi pump would enable the first fluid or photoresist material to be received in the first upper chamber (84) when the elongated member is moved downward and the first fluid or photoresist material pushed out when the elongated member is moved upward.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rosen (US 3,771,908).
Rosen provides the pump as mentioned above having elongated member or piston (13) sealed with an o-ring and closed with a collar (32) (col. 2, lines 25-33).  Even though Rosen is silent concerning the piston not being exposed to air, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the piston, at least the working portion thereof to be in communication with fluid (i.e., solvent), is not exposed to air because the piston working portion is sealed in chamber(s) via o-ring and collar.  

Claims 8, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuchi et al (JP2007287831 & CN101053861; Equivalents).
Fukuchi provides the pump as mentioned above having valve (73c, 73d; see Fig. 3) controlled supply of washing liquid(76) and/or gas supply (77; see Fig. 3).  Fukuchi is silent concerning the combination of valving and gas supply to form a pressure controller to control pressure in the space of the second chamber so as to change volume of the space.  However, Fukuchi provides for pressure control via pressure adjustment unit (74) in the supply of pressure to the photoresist material to the first upper chamber (84).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the valving and gas supply to the washing liquid would thereby form a pressure controller in order to control pressure in the space of the second chamber so as to change volume of the space minimizing the need of an excess amount of washing liquid to clean the piston.

Regarding claim 16, a coating device is defined by the pump as set forth above (see the responses to claims 1-4 and 8) along with discharge nozzle (41; see Fig. 3) connected to opening (8; 81b of Fig. 4) of the pump that discharges the first fluid (i.e., photoresist).

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
 Claims 14 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patent sets forth the state of the art with respect to a chemical pump .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
11/19/2021